 Case: 4:19-cv-02366-SNLJ Doc. #: 58 Filed: 08/31/20 Page: 1 of 3 PageID #: 847




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MISSOURI

KARLA K. ALLSBERRY and LORI RUSSELL,     )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       ) Case No. 4:19-cv-02366
                                         )
JUDGE PATRICK S. FLYNN, In his           )
Individual Capacity, KATHY HALL, In her )
Individual Capacity, DIANNE DOLL, In her )
Individual Capacity, SHERIFF JOHN        )
COTTLE, In his Individual Capacity,      )
DEPUTY SHERIFF RYAN PARKER, In his       )
Individual Capacity, DEPUTY SHERIFF/     )
BAILIFF JULIE CONNOR, In her Individual )
Capacity and DEPUTY SHERIFF/BAILIFF      )
ANTONIO PINEIRO, In his Individual       )
Capacity,                                )
                                         )
      Defendants.                        )

                    PLAINTIFFS’ REPORT ON THE STATUS
                 OF THE PENDING STATE COURT LITIGATION

      COME NOW Plaintiffs, Karla K. Allsberry and Lori Russell, pursuant to a

previous Order of this Court, and report the status of the pending State Court

litigation as follows:

      1.     The Declaratory Judgment action, Karla Allsberry v. Judge Patrick

S. Flynn, Lincoln County Case Number 20L6-CC00031, is scheduled for a

bench trial on September 22, 2020 at the Lincoln County Courthouse. Motions

for Summary Judgment, filed by both parties, are also pending.

      2.     In a related matter, on August 19, 2020, Karla Allsberry filed a

Petition for Writs of Prohibition and Mandamus against Judge Flynn, in the

Missouri Court of Appeals in the Eastern District, Appeal Number ED109113.

                                    Page 1
                            Case No. 4:19-cv-02366
 Case: 4:19-cv-02366-SNLJ Doc. #: 58 Filed: 08/31/20 Page: 2 of 3 PageID #: 848




      3.    The Petition for Writs of Prohibition and Mandamus requested an

Order prohibiting Judge Flynn from (a) making a decision to appoint a special

prosecutor and (b) in the event of an affirmative decision on the appointment of

a special prosecutor, making the selection of the special prosecutor.

      4.    On August 20, 2020, Karla learned, through documents attached

to Judge Flynn’s Response to her Motion for Summary Judgment, that Judge

Flynn had issued an order on July 14, 2020 appointing Tim Lohmar as a

Special Prosecutor. There was no case number attached to the Order.

      5.    The Petition for Writs of Prohibition and Mandamus alleges that

Judge Flynn had a pronounced conflict of interest prohibiting him from making

a decision to appoint a special prosecutor, and from selecting any special

prosecutor. The Writ of Mandamus requested that any previous Order

appointing a special prosecutor be vacated because of the conflict of interest.

      6.    On August 21, 2020, the Court of Appeals issued an Order

directing Judge Flynn to respond to the Petition for Writs of Prohibition and

Mandamus by September 3, 2020.

                                         Respectfully submitted,

                                         /s/ David M. Duree
                                         David M. Duree, MBE 21003
                                         David M. Duree & Associates, P.C.
                                         312 South Lincoln Avenue
                                         PO Box 1416
                                         O’Fallon, IL 62269
                                         T: 618.628.0186
                                         F: 618.628.0259
                                         E: law@dmduree.net
                                         Attorney for Plaintiffs Karla K. Allsberry
                                         and Lori Russell


                                    Page 2
                            Case No. 4:19-cv-02366
 Case: 4:19-cv-02366-SNLJ Doc. #: 58 Filed: 08/31/20 Page: 3 of 3 PageID #: 849




                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed
electronically with the Clerk this 31st day of August, 2020, the Clerk’s office
electronically served a copy upon counsel of record, and a copy was sent via
email to all counsel listed below:

John W. Taylor                            D. Keith Henson
Assistant Attorney General                Paule, Camazine & Blumenthal, PC
Missouri Attorney General’s Office        165 North Meramec Avenue, Ste. 110
PO Box 861                                Clayton, MO 63105-3772
St. Louis, MO 63188                       khenson@pcblawfirm.com
john.taylor@ago.mo.gov                    Attorney for Defendants Cottle,
Attorney for Judge Patrick S. Flynn,      Parker, Connor and Pineiro
Kathy Hall and Dianne Doll


                                          /s/ David M. Duree
                                          David M. Duree, MBE 21003
                                          David M. Duree & Associates, P.C.




                                    Page 3
                            Case No. 4:19-cv-02366
